pursuant to CPLR article 78 to review a determination of the respondent Pat Ravo, as Manager of the City of Yonkers, which, after a hearing, found that petitioner had engaged in an illegal strike on June 26, 27 and 28, 1978. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There is substantial evidence in the record to support the findings of the respondent Ravo (see Mynarski v Ravo, 72 AD2d 741, mot for lv to app den 48 NY2d 611). Damiani, J. P., Gibbons, Rabin and Margett, JJ., concur.